Citation Nr: 1033402	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran had active service from April 2000 to April 2004.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from an October 2006 rating 
decision of the VA Regional Office (RO) in Waco, Texas, which 
denied increased ratings for degenerative disc disease of the 
lumbar spine at L5-S2, bilateral pes planus/plantar fasciitis, 
and migraine headaches.

By decision in January 2010, the Board denied increased ratings 
for degenerative disc disease of the lumbar spine at L5-S2, and 
bilateral pes planus/plantar fasciitis.  Because the Veteran did 
not appeal this decision, these issues are no longer for 
appellate consideration.  The issue of entitlement to a rating in 
excess of 10 percent for migraine headaches also was remanded for 
further development by the Board in January 2010.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives. 


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected migraine headaches are infrequent and occur no more 
than one to two times a month; prostrating attacks occurring on 
an average of once a month over the last several months are not 
demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in June 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete her 
claim, including what part of that evidence she was to provide 
and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence showing that her service-
connected migraine headaches had worsened.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for migraine headaches.  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the June 2006 letter was issued to the 
appellant and her service representative prior to the October 
2006 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Although the Veteran did not 
receive Dingess-compliant notice prior to the October 2006 rating 
decision, because the appellant's claim is being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in 
the timing or content of the notice provided to the Veteran and 
her service representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her the opportunity to give testimony before the RO and the 
Board, although she declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the current nature and severity of her service-connected migraine 
headaches.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Law and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's headache disability is evaluated under 38 C.F.R. 
§ 4.124a, DC 8100 which provides that where attacks are less 
frequent, a noncompensable evaluation is assigned.  A 10 percent 
evaluation is warranted when there are characteristic prostrating 
attacks averaging one in two months over the last several months.  
A 30 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  When there are very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability, a 50 percent evaluation is 
warranted. Id.

Factual Background

The Veteran asserts that the symptoms associated with her 
service-connected migraine headaches are more severely disabling 
and warrant a higher disability rating.  A claim for an increased 
rating for migraine headaches was received in June 2006.

Pursuant to the filing of her claim, the Veteran was afforded a 
VA examination in July 2006.  The appellant related that her 
headaches had begun in February 2002 after blunt trauma when she 
struck her head with the butt of a rifle.  She said that in the 
past, she had had severe throbbing headaches with scintillating 
scotoma, but at present, headaches occurred one to two times per 
week in the bitemporal area.  The Veteran described a pressure 
sensation similar to the headaches in the past but not as severe.  
She stated that she took Tylenol only, which usually gave her 
good relief without significant side effects.  She said that she 
had not lost any time from work nor had she been incapacitated by 
headaches in the past 12 months.  On physical examination, the 
Veteran was in no acute distress.  Cranial nerves, cerebral and 
cerebellar systems were intact.  An impression of migraine 
headaches with residuals was rendered.  

VA outpatient records dated from 2005 through 2009 are of record 
showing that the Veteran received treatment for multiple 
complaints and disorders not pertinent to this appeal, including 
hospitalization.  When being seen for "well woman exam and 
labs" in May 2006, she related that she had a headache at that 
moment and had not taken any medication.  She said that Tylenol 
usually helped.  Her medical history list at that time and over 
the course of the VA outpatient records noted migraine headaches.  
On physical examination in October 2007, the appellant was 
reported to have stated that she had no significant headaches.  
In May 2008, the Veteran was seen in urgent care for the chief 
complaint of possible carbon monoxide poisoning.  She said that 
her alarm had gone off and she had awakened with headache, nausea 
and dizziness.  A blood gas was drawn.  Upon being seen in 
primary care, she stated that all symptoms had cleared.  Upon 
review of systems, she denied headache and vision changes.  An 
assessment of headache and malaise was rendered.  She was advised 
to take Tylenol, Ibuprofen, or Zolmitriptan as needed.



Legal Analysis

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for service-connected migraine headaches.  The Board 
has considered carefully that Veteran's statements in the record 
in conjunction with the extensive clinical evidence of record.  
In weighing the evidence, however, the Board concludes that given 
the frequency and nature of the appellant's migraine headaches as 
described and reported in the record, the criteria for a 30 
percent disability rating are not met.  The Veteran is competent 
to report her headache symptoms as such come through the senses.  
See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  The Board finds, however, 
that her statements on VA examination in 2006 and in VA 
outpatient records during the appeal period concerning the 
severity and frequency of her headaches do not comport with or 
provide a credible basis for a higher rating in the context of 
the entire record.  On VA examination, the Veteran reported that 
she had headaches once or twice a week and that were relieved by 
Tylenol.  She stated that they had gotten less severe, and denied 
any incapacitating events.  She denied any loss of work due to 
headaches.  VA outpatient records dated between 2005 and 2009 
reflect that she was treated extensively for multiple complaints 
and disorders, and at most, reported headaches on two occasions; 
the latter thought to be due to carbon monoxide exposure, which 
cleared quickly.  She again noted that headaches were responsive 
to Tylenol.  The appellant admitted to no significant headache 
problem.  No incapacitating headaches symptomatology was recorded 
between 2005 and 2009.  The evidence shows that the appellant has 
not reported having recurrent or a worsening headache problem 
over the course of treatment and evaluation for other health 
conditions.  Migraine headaches were referenced primarily by 
history in VA outpatient clinical data over the five-year period 
between 2005 and 2009.  Her descriptions do not show 
characteristic prostrating attacks averaging one per month over 
the last several months.  The lack of evidence of treatment may 
bear on the credibility of an appellant's assertions. Savage v. 
Gober, 10 Vet.App. 488 (1997).

The Board recognizes the appellant's assertions that her 
headaches warrant a higher rating; however, the lay and medical 
evidence is against a higher disability evaluation.  The 
appellant's characterization of her headaches and treatment, in 
association with the objective clinical record, do not support a 
basis for a higher rating in the context of the applicable 
criteria of 38 C.F.R. § 4.124a, DC 8100.  

The Board also has considered whether a higher rating for 
migraine headaches is warranted on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been 
considered.  The record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  In this 
regard, the Board finds that there has been no showing by the 
Veteran that the service connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In fact, the rating assigned is 
precisely that contemplated for this disability. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board concludes that the 
Veteran has not demonstrated such a degree of disability so as to 
render impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the criteria for 
referral for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for 
migraine headaches is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


